 8:12-cr-00344-RFR-MDN Doc # 608 Filed: 10/29/20 Page 1 of 1 - Page ID # 4444


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:12CR344

       v.
                                                                    ORDER
RANDALL DAVID DUE,

                      Defendant.

       This matter is yet again before the Court on an “Affidavit Petition and Brief to
Vacate Void Judgment and Sentencing Order” filed by defendant Randall David Due
(“Due”). On October 23, 2020, the Court denied a nearly identical filing (Filing No. 606)
from Due upon finding it was frivolous and without merit.

       Before that, the Court “refused and returned” (Filing No. 576) a similar submission
(Filing No. 576-1) to Due because the document was “not in the nature of a postconviction
pleading and [wa]s not germane to any issues in this case.” The Court will follow the same
course here and refuse to accept Due’s latest redundant filing.

       The Clerk of Court shall return the attached materials to Due at his address of record.

       IT IS SO ORDERED.

       Dated this 29th day of October 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
